RENEE M. HARDT 312-609-7616 rhardt@vedderprice.com February 17, 2009 Securities and Exchange Commission 100 F Street NE. Washington, D.C. 20549 Re: Preliminary Proxy Materials for Wilshire Variable Insurance Trust (“Registrant”) File No.:811-07917 To the Commission: Registrant hereby files a preliminary proxy statement and form of proxy.It is intended that definitive proxy materials will be mailed on or about March 10, 2009.Please call the undersigned at (312) 609-7616 or Jennifer Goodman at (312) 609-7732 with any questions or comments regarding this filing. Very truly yours, /s/ Renee M. Hardt Renee M.
